Citation Nr: 1549383	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. The matter was last before the Board in January 2015. The Board remanded the Veteran's claim for further development, to include providing an addendum opinion to the April 2013 VA examination. See January 2015 Board Decision. There is substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran testified before the undersigned at a November 2014 video-conference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

During the hearing, the Veteran withdrew his theory of entitlement on a secondary basis, and stated he was only seeking service connection on a direct basis. See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new theory of etiology regarding the same underlying disorder does not result in a "new" claim for adjudication purposes. The Veteran also waived his right to have the RO consider evidence prior to a Board decision. See November 2014 Statement in Support of the Claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran's right knee disorder does not relate to service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

March 2011, August 2011, and September 2011 letters notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The November 2012 and April 2013 VA examiners reviewed the Veteran's claims file, performed in-person examinations, and provided clear rationale in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The April 2013 VA examiner also provided a May 2015 addendum opinion based on newly-acquired evidence. The November 2012 and April 2013 VA examinations, in combination with the May 2015 addendum opinion, are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran claims he has a right knee disorder due to his military service. See August 2011 Veteran's Statement; November 2014 Hearing Transcript; July 2015 Veteran's Statement. Although the Veteran has a current diagnosed right knee disorder, the preponderance of the competent evidence is against the question of connection to service. The appeal is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. See Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id.

The Veteran has been diagnosed with degenerative arthritis of the right knee. Because arthritis is considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply. Service connection for degenerative arthritis of the right knee may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for arthritis may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran contends he injured his knee during physical training with a combat artillery unit, which included running five miles every morning and going on 10-mile marches twice yearly, as well as due to the rigors of other various trainings and his military occupational specialty (MOS) of combat signaler. See November 2014 Hearing Transcript, pp. 4-6; see also DD Form 214. The Veteran further appeared to contend during his hearing that when he injured his right ankle, which has already been connected to his service, he also injured his right knee. Id. at 6.

The Veteran's STRs do not reflect complaints of or treatment for right knee problems. During his separation examination, the examiner did not indicate any right knee problems; the Veteran also denied any right knee problems. September 1987 Report of Medical History and Examination.

The Veteran's post-service records indicate treatment for a right knee disorder. In a letter dated June 2004, a chiropractor noted he saw the Veteran in August 2002 for examination and treatment of an old knee injury, which the Veteran claimed he sustained in 1987 while serving in the military. June 2004 PMRs.

In August 2006, the Veteran reported a date of right knee injury of 1984 and said he had chronic knee pain. August 2006 VAMRs. He also indicated he had a right knee arthroscopy the previous year, at which time he said he was told he had "extensive arthritis." Id. X-ray studies showed "tricompartmental arthritis of the right knee with apparent attenuation of the lateral ligamentous structures." A magnetic resonance imaging (MRI) scan one month later showed "extensive degenerative change with subchronal cyst formation." September 2006 VAMRs.

In January 2007, the Veteran was seen for "significant tricompartmental arthritis of his right knee" and consultation regarding a right total knee arthroplasty. January 2007 VAMRs. He had the arthroplasty in January 2012 after continued complaints of right knee pain and physical therapy. VAMRs.

In May 2011, the Veteran told a VA examiner his right knee disorder began in 1983. The diagnosis was bilateral knee strain status post right knee arthroscopic surgery. The examiner did not provide an opinion as to whether the right knee disorder was related to the Veteran's service.

In August 2012, a VA examiner noted the Veteran had right knee osteoarthritis status post right knee replacement, but again did not provide an opinion as to the etiology of the knee disorder.

In November 2012, a VA examiner opined that the Veteran's right knee disorder was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness." November 2012 VA Examination Report. The examiner noted that there was no indication of treatment, diagnosis, or complaint of right knee pain in service. Further, the examiner noted that the Veteran was diagnosed "as early as 2006" with degenerative joint disease, based on a review of medical records.

In April 2013, a VA examiner noted the Veteran had right knee osteoarthritis, but only provided an opinion as to whether the Veteran's right knee disorder was related to his service-connected right ankle disorder, and did not provide an opinion regarding direct service connection.

VAMRs from August 2014 show the Veteran reported he injured his right leg during a military training exercise, and that his right knee did not bother him until he engaged in training in 1986, as well as from engaging in the physical duties of his MOS, particularly jumping down from heights repetitively. The physician noted these factors were "without a doubt a causative factor" in the Veteran's degenerative arthritis of his right knee.

In May 2015, the April 2013 VA examiner provided an addendum opinion taking into consideration the Veteran's April 2014 VAMRs. The examiner noted that the VA physician's rationale recognized "what is generally accepted by all medical physicians," that degenerative arthritis is caused by "wear-and-tear that occurs with daily activities and therefore is a condition associated with aging." May 2015 VA Addendum Opinion. The examiner further noted that the objective medical records showed no evidence of right knee degenerative arthritis during the Veteran's military service or within one year of his separation. The examiner opined that the Veteran's right knee degenerative arthritis was the result of the aging process that occurred after his separation, and "less likely than not incurred in or caused by the claimed in-service injury, event or illness." Id.

The November 2012 and April 2013 VA examination reports, and especially the May 2015 addendum opinion, constitute highly probative evidence that weighs against service connection for a right knee disorder. The examinations were conducted by VA doctors who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly opined that the Veteran's right knee disorder does not relate to service.

There is no indication the physician who made the August 2014 VA treatment notation reviewed the Veteran's claims file, and his opinion appears to be predicated, at least in part, on the Veteran's report that he injured his right knee in service. The August 2014 notation is insufficient, in and of itself, to establish service connection and is outweighed by the highly probative VA examination reports.

The Board has considered the Veteran's statements that his right knee disorder was incurred in service. Specifically, the Board considered the Veteran's contention that his right knee disorder was due to his rigorous military training and the duties of his MOS, irrespective of whether he received treatment for a right knee disorder in service. See August 2011 Veteran's Statement; November 2014 Hearing Transcript; July 2015 Veteran's Statement.

Whether the Veteran's right knee disorder relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran's statements are not based on medical training and/or experience, they are outweighed by the VA examiners' opinions, which were rendered by medical professionals. See Layno v. Brown, 6 Vet. App. 465, 471 (1994).

The fact that approximately 15 years elapsed between service separation (December 1987) and the earliest treatment for right knee problems (August 2002), further weighs against a relationship to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service). Thus, the probative evidence of record establishes that the Veteran's right knee disorder did not manifest in or within a year of service or otherwise relates to service.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a right knee disorder, is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


